USCA4 Appeal: 22-6696      Doc: 11         Filed: 08/12/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6696


        ROBERT MICHAEL ARDIS,

                            Plaintiff - Appellant,

                     v.

        DARLENE DICKEY; WILLIAM EDDINS; SARAH HARPER-CRUTCHFIELD;
        GREGORY MARCILLE; TIMOTHY REGISTER; THOMAS WILLIAMS; JANE
        DOES 1-10; JOHN DOES 1-10,

                            Defendants - Appellees.



        Appeal from the United States District Court for the District of South Carolina, at
        Columbia. J. Michelle Childs, District Judge. (3:20-cv-01335-JMC)


        Submitted: August 5, 2022                                         Decided: August 12, 2022


        Before DIAZ, QUATTLEBAUM, and HEYTENS, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Robert Michael Ardis, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6696      Doc: 11         Filed: 08/12/2022     Pg: 2 of 2




        PER CURIAM:

               Robert Michael Ardis appeals the district court’s order accepting the

        recommendation of the magistrate judge and dismissing Ardis’ 42 U.S.C. § 1983 complaint

        under 28 U.S.C. § 1915(e)(2)(B). We have reviewed the record and find no reversible

        error. Accordingly, we affirm for the reasons stated by the district court. Ardis v. Dickey,

        No. 3:20-cv-01335-JMC (D.S.C. filed Jan. 25, 2021 & entered Jan. 26, 2021). We deny

        Ardis’ motions for a stay and to appoint counsel. We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                                       AFFIRMED




                                                     2